UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7192



TED ANTHONY PREVATTE,

                                                 Plaintiff - Appellant,

          versus


HOWARD CROSS; P. L. CANNADY; JAMES B. FRENCH;
DANIEL L. STIENEKE; MACK JARVIS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-428-5-H)


Submitted:   January 7, 1999                 Decided:   January 19, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ted Anthony Prevatte, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ted A. Prevatte, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998).               We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.         Accordingly, we dismiss the appeal

on the reasoning of the district court.          Prevatte v. Cross, No. CA-

98-428-5-H    (E.D.N.C.   July   28,    1998).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                       2